Citation Nr: 1115085	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-44 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right foot disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a left foot disability has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disability, claimed as conversion reaction, has been received.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied the Veteran's petition to reopen the claims for service connection for a right foot disability, a left foot disability, a back disability, and for conversion reaction.  In January 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. At the hearing, he Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that while the Veteran was previously represented by the American Red Cross, he indicated during the January 2011 Board hearing that he was no longer represented by the Red Cross and wished to proceed without a representative.  He has not designated another representative.  As such, the Board recognizes that the Veteran is now proceeding pro se in this appeal.
 
For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

During the Veteran's January 2009 Board hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) due to his psychiatric disability.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The record also reflects that there may be outstanding VA medical records which may be pertinent to the claims on appeal.  While there is an October 2005 report from the VA Medical Center (VAMC) in San Juan noting telephone contact with the Veteran and a list of disabilities include depressive disorder and osteoarthritis, there are no other treatment records associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence The RO should obtain from the San Juan VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

The Board also points out that the United States Court of Appeals for Veterans Claims (Court) held that, pursuant to the Veterans Claim Act of 2000 (VCAA), a claimant must be notified of both the criteria to reopen a claim for service connection--to include a discussion of the basis for the prior denial--as well as the criteria to establish the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). While a September 2008 letter provided notice of the appropriate legal definition of new and material evidence, a generic notice of this type is not sufficient. The Veteran has not been provided with a specifically tailored notice letter explaining what was needed to reopen the claim for service connection for a right foot disability, a right foot disability, a back disability, and conversion reaction, in light of the prior deficiencies in the claims.  The September 2008 letter incorrectly identified the prior final denial as an October 1970 rating decision for all claims, and incorrectly identified that the claims were all denied because the examination at induction was silent for the conditions claimed.

The Board notes that the while the Veteran's left foot and back disabilities were denied in the October 1970 rating decision, the claim for a psychiatric disorder, then claimed as a nervous condition, was denied in a May 1972 Board decision.  The Veteran's claimed right foot disability was originally denied in an October 1999 rating decision.  A review of these decisions reflects that the Veteran was not denied service connection for any of these claimed disabilities on the basis that the examination at induction was silent for the disabilities.

Consequently, the RO should, through a VCAA compliant letter sent to the Veteran, give him another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). Notice as required by Kent (cited above) should be provided.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

In addition, the claims file includes a November 2009 statement from the Veteran written in Spanish with no accompanying certified English translation. While on remand, the RO should take the opportunity to review the Veteran's claims file, and translate this statement into English in order to facilitate review of the record by the Board.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R           § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should ensure that its letter meets the notice requirements of Kent (cited above), as appropriate, specifically as regards explaining the basis for the prior denial of service connection for each of the claims on appeal.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Translate all pertinent items of evidence written in Spanish, to specifically include a November 2009 statement from the Veteran, into English.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal (to particularly include all that added to the claims file since the RO's last adjudication of this claim) and legal authority.

8. If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


